DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 11, 2021 is acknowledged. Claims 1-13 and 15-20 remain pending wherein claims 1-8 and 16-20 remain withdrawn pursuant to the election made by Applicant in the response filed on May 20, 2020. Applicant amended claims 9-12 and 15. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2021 is being considered by the examiner.
Response to Arguments
Contrary to Applicant’s remarks, the amendment fails to obviate many of the 35 U.S.C. 112 rejections set forth in the previous Office action. In addition, the remarks don’t explain how or why the amendment obviates said rejections. Consequently, the rejections are maintained. The rejections have been updated to further elaborate the nature of the rejections. In addition, the amendment necessitated new grounds of objection and new grounds of rejection under 35 U.S.C. 112, which are set forth below.
Claim Objections
Claims 9 and 15 are objected to because of the following informalities:  
The limitation “the one or more buses” in line 6 of claim 9 should be changed to “the one or more first buses”.
Likewise, the limitation “the plurality of buses” in line 7 of claim 9 should be changed to “the plurality of first buses”.
In the penultimate line of claim 9, the limitation “one or more” should be changed to “one or more of a”.
In claim 15, two instances of the limitation “of the vias” should be changed to “vias”
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-13 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification 
The last clause of claim 9 recites “the vias extend…through at least a second one of the one or more of the plurality of second buses”, which conveys that the vias potentially extend through multiple buses between the first and second surfaces. According to Applicant, the basis for the subject matter is Figures 9 and 10. However, the figures fail to show vias extending through multiple buses between the first and second surfaces of the device layer. 
To obviate the rejection, the limitation “at least” should be deleted. 
Claim 9 also recites that the combination of the sealing layer and the device layer encapsulates the microfluidic element. According to Applicant, the basis for the subject matter is also Figures 9 and 10. However, the figures fail to show an encapsulated microfluidic element. According to the figures, the microfluidic element 108 is exposed by way of vias 102. While the specification textually discloses that the microfluidic element can be encapsulated, the disclosure does not appear to refer to the embodiments illustrated in Figures 9 and 10. Instead, the disclosure appears to refer to the embodiment illustrated in Figures 7 and 8 that lack vias.  
Claim Rejections - 35 USC § 112
Claims 9-13 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In line 11 of claim 9, the limitation “a second one of the one or more of the plurality of second buses” is indefinite for multiple reasons:
1) There is no antecedent basis for the limitation “the one or more of the plurality of second vias”; and
2) The claim does not mention “a first one of a one or more of a plurality of second buses”. Consequently, there is insufficient context for the limitation “a second one of the one or more of the plurality of second buses”.

Allowable Subject Matter
While no claim stands allowed, prior art does not teach the method of claim 9. The following are considered the closest prior art*.
*The following suggestion of allowable subject matter may be withdrawn if claim 9 is amended to deviate from its current scope in an attempt to obviate the 35 U.S.C. 112 rejections set forth above.  
1) Foster et al. (US 2009/0212407 A1) disclose a method of making a microfluidic device (see [0003]), the method comprising: 
defining a microfluidic element 36 on a first surface (top surface) of a device layer 10 (see Figs. 4 and 9), wherein the device layer 10 comprises a layer of a microfluidic chip (see Fig. 4 and abstract); 
bonding a sealing layer 20 to the first surface of the device layer 10 (see [0080]), wherein a combination of the sealing layer 20 and the device layer 10 hermetically encapsulates (see abstract) the microfluidic element 36 and a fluidic bus 35 situated adjacent to, and in communication with, the microfluidic element 36 (see Fig. 9); and 
forming, after the bonding (see [0080]), a via 65 within the device layer 10, wherein the via 65 extends entirely through the device layer 10 from a second surface (bottom surface) of the device layer 10 to the first surface of the device layer 10 (see Fig. 10), wherein the second surface is located on a side of the device layer opposite the first surface (see Figs. 9 and 10).
However, the microfluidic element 36 is not embedded within the first surface of the device layer, as recited in claim 9. In addition, the Foster et al. device does not comprise vias that extends through a fluidic bus.
2) Pelton et al. (US 2007/0020496 A1) disclose a method of making a microfluidic device (see [0086]-[0088]), the method comprising: 
defining a microfluidic element 842 on a first surface (top surface) of a device layer 802 (see Fig. 8F), wherein the device layer 802 comprises a layer of a microfluidic chip (see [0077] disclosing that the device is micro-machined);

forming a via 832/834 within the device layer 802 (see [0083] and 8D), wherein the via 832/834 extends entirely through a fluidic bus 844/846 and the device layer 802 from a second surface (bottom surface) of the device layer 802 to the first surface of the device layer 802, wherein the second surface is located on a side of the device layer opposite the first surface (see Fig. 8D).  
However, the microfluidic element 842 is not embedded within the first surface of the device layer, as recited in claim 9. In addition, Pelton et al. device does not comprise an encapsulated fluidic bus. Each fluidic bus 844/846 is exposed to the exterior by way of via 832/834. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797